Exhibit 10.4

 

COMPANY SPONSOR SUPPORT AGREEMENT

 

This Company Sponsor Support Agreement (this “Agreement”) is being executed and
delivered as of January 21, 2019, by the individual named on the signature page
hereto (the “Restricted Party”), in favor of, and for the benefit of Thunder
Bridge Acquisition Ltd., a Cayman Islands exempted company (together with its
successors, including the resulting Delaware corporation after the consummation
of the Domestication (as defined below), “Parent”), Hawk Parent Holdings LLC, a
Delaware limited liability company (together with its successors, including the
surviving limited liability company in the Merger (as defined below), the
“Company”), and each of Parent’s and the Company’s present and future successors
and direct and indirect Subsidiaries (collectively with Parent and the Company,
the “Covered Parties;” provided, however, any Subsidiary of Parent or the
Company shall be deemed a Covered Party solely during the period for which such
Person is a Subsidiary of Parent or the Company). Each capitalized term used and
not otherwise defined herein has the meaning ascribed to such term in the Merger
Agreement (as defined below).

 

Recitals

 

WHEREAS, pursuant to and subject to the terms and conditions of that certain
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), by and among Parent, TB Acquisition Merger Sub LLC, a Delaware
limited liability company and wholly-owned subsidiary of Parent (“Merger Sub”),
the Company, and, solely in its capacity as the Company Securityholder
Representative thereunder, CC Payment Holdings, L.L.C., a Delaware limited
liability company (the “Company Securityholder Representative”), among other
matters, (i) Parent will domesticate as a Delaware corporation in accordance
with the applicable provisions of the Companies Law (2018 Revision) of the
Cayman Islands and the General Corporation Law of the State of Delaware, and
(ii) Merger Sub will merge with and into the Company (the “Merger”), with the
Company continuing as the surviving limited liability company and a subsidiary
of Parent;

 

WHEREAS, the Company and its subsidiaries (collectively, the “Acquired
Companies”) are engaged in the business of providing electronic payment
processing services to merchants in any or all of the payday lending,
installment lending, buy-here, pay-here auto lending, collections, debt recovery
and accounts receivable management industries (the “Business”);

 

WHEREAS, Parent and the Company wish to protect their interests by restricting
the activities of the Restricted Party which might compete with or harm the
goodwill of the Covered Parties; and

 

WHEREAS, the Restricted Party is entering into this Agreement in order to induce
Parent and the Company to enter into the Merger Agreement and consummate the
transactions contemplated thereby, pursuant to which the Restricted Party will
directly or indirectly receive a material benefit.

 



 

 

 

Agreement

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Restricted Party hereby covenants and agrees as
follows:

 

1. Non-Solicitation of Personnel. During the period from the consummation of the
transactions contemplated by the Merger Agreement (the “Closing”) and continuing
until the second (2nd) anniversary of the date of the Closing (the “Restricted
Period”), the Restricted Party shall not, directly or indirectly, whether for
the Restricted Party’s own account or for the account of any other Person:

 



(a) solicit, employ, or otherwise engage as an employee, independent contractor
or otherwise, any Person who was an employee or independent contractor of any
Acquired Company as of the Closing or during the six (6) month period prior to
the Closing (any such Persons, “Covered Personnel”) or in any manner induce or
attempt to induce any such Covered Personnel to terminate its employment or
service with any of the Covered Parties; or

 

(b) interfere with the relationship of any of the Covered Parties with any
Covered Personnel.

 

Notwithstanding the foregoing, the Restricted Party shall not be prohibited from
(i) placing any advertisements for positions to the public generally that are
not targeted at any Covered Personnel or (ii) the solicitation, employment or
engagement of any Covered Personnel (A) whose employment or engagement was
terminated by the Covered Parties due to a job elimination or reduction in force
prior to commencement of employment or engagement discussions, (B) whose
employment or engagement with the Covered Parties was terminated for any reason
other than as set forth in clause (A) at least six (6) months prior to the
commencement of employment or engagement discussions or (C) considered to be
clerical or non-managerial general administrative staff (for the avoidance of
doubt, excluding any sales, business development or product development, product
support or product improvement personnel).

 

2. Non-Solicitation of Customers and Suppliers. During the Restricted Period,
the Restricted Party shall not, directly or indirectly, whether for the
Restricted Party’s own account or for the account of any other Person:

 

(a) solicit, induce, encourage or otherwise knowingly cause (or attempt to do
any of the foregoing) any Covered Customer (as defined below) to (i) cease
being, or not become, a customer or merchant of any Covered Party with respect
to the Business or (ii) reduce the amount of business of such Covered Customer
with any Covered Party, or otherwise alter such business relationship in a
manner adverse to any Covered Party, in either case, with respect to or relating
to the Business;

 

(b) interfere with or disrupt (or attempt to interfere with or disrupt) the
contractual relationship between any Covered Party and any Covered Customer or
divert any business with any Covered Customer relating to the Business from a
Covered Party; or

 

(c) interfere with or disrupt (or attempt to interfere with or disrupt) the
contractual relationship between any Covered Party and any Person that was a
vendor, supplier, distributor, agent or other service provider of a Covered
Party as of the Closing or during the six (6) month period prior to the Closing,
in any case, for a purpose competitive with a Covered Party as it relates to the
Business.

 

For purposes of this Agreement, a “Covered Customer” means any Person who is or
was an actual customer or merchant of an Acquired Company (or prospective
customer or merchant with whom an Acquired Company actively marketed or made or
took specific action to make a proposal) as of the Closing or during the six (6)
month period prior to the Closing.

 



 2 

 

 

3. Restriction on Sale of Securities. The Restricted Party hereby agrees and
covenants that, it will not, during the period from the date of the Closing and
ending six (6) months following the date of the Closing (the “Lock-Up Period”),
(i) offer, lend, pledge, hypothecate, encumber, donate, assign, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, directly or indirectly, any limited liability company
interests of the Surviving Company or any equity interests of Surviving Pubco
(including Surviving Pubco Class A Shares) received or retained as consideration
under the Merger Agreement, including securities held in escrow or otherwise
issued or delivered after the Closing pursuant to the Merger Agreement
(collectively, the “Restricted Securities”) or file any registration statement
under the Securities Act with respect to the Restricted Securities, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, the economic consequence of ownership of the Restricted Securities, or
(iii) publicly disclose the intention to do any of the foregoing, whether any
such transaction described in clauses (i), (ii) or (iii) above is to be settled
by delivery of Restricted Securities in cash or otherwise (any of the foregoing
described in clauses (i), (ii) or (iii), a “Prohibited Transfer”). If any
Prohibited Transfer is made or attempted contrary to the provisions of this
Agreement, such purported Prohibited Transfer shall be null and void ab initio,
and Parent and the Company shall refuse to recognize any such purported
transferee of the Restricted Securities as one of its equity holders for any
purpose. In order to enforce this Section 3, Parent and the Company may impose
stop-transfer instructions with respect to the Restricted Securities of the
Restricted Party until the end of the Lock-Up Period, as well as include
customary legends on any certificates for any of the Restricted Securities
reflecting the restrictions under this Section 3.

 

4. Confidentiality. The Restricted Party will not, and will cause its
Representatives to not, disclose or use at any time, any Confidential
Information of which the Restricted Party or such Representative, as applicable,
is or becomes aware, whether or not such information is developed by the
Restricted Party or any of its Representatives, except to the extent that such
disclosure or use is directly related to and required by the Restricted Party’s
or its Representatives’ performance in good faith of duties assigned to the
Restricted Party or its Representatives by a Covered Party. The Restricted Party
and its Representatives will take all appropriate steps to safeguard
Confidential Information in its possession and to protect it against disclosure,
misuse, espionage, loss and theft. Nothing herein shall be construed to prevent
disclosure of Confidential Information to the extent necessary in connection
with the defense of any Action involving the Restricted Party or its
Representatives (provided, that the Restricted Party or such Representative, as
applicable, shall use its commercially reasonable efforts to ensure that
confidential treatment is afforded to such Confidential Information). The
obligations in this Section 4 will not (x) prohibit the Restricted Party from
disclosing Confidential Information to its Representatives who have a reasonable
need to know such information in connection with their role as a Representative
of the Restricted Party or (y) apply to any Confidential Information which is
required to be disclosed by the Restricted Party or its Representatives pursuant
to any law, rule, regulation, order of any administrative body or court of
competent jurisdiction or other legal process; provided that (i) to the extent
permitted by applicable law, the applicable Covered Party is given reasonable
prior written notice, (ii) to the extent permitted by applicable law, the
Restricted Party cooperates (and causes its Representatives to cooperate) with
any reasonable request of any Covered Party to seek to prevent or narrow such
disclosure and (iii) if after compliance with clauses (i) and (ii) such
disclosure is still required, the Restricted Party and its Representatives only
disclose such portion of the Confidential Information that is expressly required
by such legal process, as such requirement may be subsequently narrowed.
Notwithstanding the foregoing, under no circumstance will the Restricted Party
or any of its Representatives be authorized to disclose any information covered
by attorney-client privilege or attorney work product of any Covered Party or
any of their respective controlled Affiliates without prior written consent of
the Company’s (or following the Closing, Surviving Pubco’s) General Counsel or
other officer designated by the Company (or, following the Closing, the
Surviving Pubco).

 

 3 

 

 

For purposes of this Agreement the term “Confidential Information” shall mean
all material and information that is not generally known to the public (but for
purposes of clarity, Confidential Information shall never exclude any such
information that becomes known to the public because of the Restricted Party’s
or its Representatives’ unauthorized disclosure) obtained by the Restricted
Party prior to the end of the Restricted Period and relating to the business,
affairs and assets of any Covered Party or a controlled Affiliate thereof,
regardless of whether such material and information is maintained in physical,
electronic, or other form, including without limitation any of the following
with respect to any of the Covered Parties or their respective controlled
Affiliates (A) business, operating or strategic plans, (B) products or services,
(C) fees, costs and pricing structures, (D) designs, (E) analyses, (F) drawings,
photographs and reports, (G) computer software, including operating systems,
applications and program listings, (H) flow charts, manuals and documentation,
(I) databases, (J) accounting and business methods, (K) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (L) customers and clients and customer or
client lists, (M) other copyrightable works, (N) all production methods,
processes, technology and trade secrets, and (O) all similar and related
information in whatever form. Confidential Information also includes information
disclosed to any Covered Party by third parties to the extent that a Covered
Party has an obligation of confidentiality in connection therewith. Confidential
Information will not include any information that has been published in a form
generally available to the public (except as a result of the Restricted Party’s
or its Representatives’ unauthorized disclosure) prior to the date the
Restricted Party proposes to disclose or use such information. Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.

 

5. Voting.

 



(a) Prior to the date on which this Agreement is terminated in accordance with
its terms (the “Voting Period”), at each meeting of the Company Equity Holders,
and in each written consent or resolutions of any of the Company Equity Holders
in which the Restricted Party is entitled to vote or consent, the Restricted
Party hereby unconditionally and irrevocably agrees to be present for such
meeting and vote (in person or by proxy), or consent to any action by written
consent or resolution with respect to, as applicable, any limited liability
company or other equity interests of the Company which the Restricted Party
beneficially owns, holds or over which the Restricted Party otherwise has voting
power (the “Units”) (i) in favor of, and adopt, the Merger Agreement, the
Transaction Documents, the Merger and the other Transactions in accordance with
the DLLCA and the Company’s Organizational Documents, (ii) in favor of the other
matters set forth in the Merger Agreement to the extent required for the Company
to carry out its obligations thereunder, and (iii) vote the Units in opposition
to: (A) any Acquisition Proposal and any and all other proposals (x) that could
reasonably be expected to delay or impair the ability of the Company to
consummate the Merger or any of the other Transactions or (y) which are in
competition with or materially inconsistent with the Merger Agreement or the
Transaction Documents or (B) any other action or proposal involving the Company
or any of its Subsidiaries that is intended, or would reasonably be expected, to
prevent, impede, interfere with, delay, postpone or adversely affect in any
material respect the Transactions or would reasonably be expected to result in
any of the conditions to the Company’s obligations under the Merger Agreement
not being fulfilled.

 



4

 

 

(b) The Restricted Party agrees not to deposit, and to cause its Affiliates not
to deposit, any Units owned by the Restricted Party or the Restricted Party’s
Affiliates in a voting trust or subject any Units to any arrangement or
agreement with respect to the voting of such Units, unless specifically
requested to do so by the Company and Parent in connection with the Merger
Agreement, the Transaction Documents or the Transactions.

 

(c) The Restricted Party agrees, except as contemplated by the Merger Agreement
or the Transaction Documents, not to make, or in any manner participate in,
directly or indirectly, a “solicitation” of “proxies” or consents (as such terms
are used in the rules of the SEC) or powers of attorney or similar rights to
vote, or seek to advise or influence any Person with respect to the voting of,
any limited liability company or other equity interests of the Company in
connection with any vote or other action with respect to the Transactions, other
than to recommend that the Company Equity Holders vote in favor of the adoption
of the Merger Agreement, the Transaction Documents and the Transactions and any
other proposal the approval of which is a condition to the obligations of the
parties under the Merger Agreement (and any actions required in furtherance
thereof and otherwise as expressly provided in this Section 5).

 

(d) The Restricted Party agrees to refrain from exercising any dissenters’
rights or rights of appraisal under applicable law at any time with respect to
the Merger Agreement, the Transaction Documents, the Merger or any of the other
Transactions.

 

(e) The Restricted Party agrees that during the Voting Period it shall not, and
shall cause its Affiliates not to, without Parent’s and the Company’s prior
written consent, (A) make or attempt to make any Prohibited Transfer (but for
purposes of this Section 5(e), including Units within the term “Restricted
Securities” in the definition of “Prohibited Transfer”), except to an Affiliate
who agrees to be bound by this Section 5; (B) grant any proxies or powers of
attorney with respect to any or all of the Units; or (C) take any action with
the intent to prevent, impede, interfere with or adversely affect the Restricted
Party’s ability to perform its obligations under this Section 5. The Company
hereby agrees to reasonably cooperate with Parent in enforcing the transfer
restrictions set forth in this Section 5.

 

(f) The Restricted Party hereby represents and warrants to Parent and the
Company that as of the date hereof, the Restricted Party has beneficial
ownership over the type and number of the Units set forth under the Restricted
Party’s name on the signature page hereto, is the lawful owner of such Units,
has the sole power to vote or cause to be voted such Units, and has good and
valid title to such Units, free and clear of any and all pledges, mortgages,
encumbrances, charges, proxies, voting agreements, liens, adverse claims,
options, security interests and demands, other than those imposed by this
Agreement, applicable securities Laws or the Company’s Organizational Documents,
as in effect on the date hereof.

 



5

 

 

(g) In the event of any equity dividend or distribution, or any change in the
equity interests of the Company by reason of any equity dividend or
distribution, equity split, recapitalization, combination, conversion, exchange
of equity interests or the like, the term “Units” shall be deemed to refer to
and include the Units as well as all such equity dividends and distributions and
any securities into which or for which any or all of the Units may be changed or
exchanged or which are received in such transaction. The Restricted Party agrees
during the Voting Period to notify Parent promptly in writing of the number and
type of any additional Units acquired by the Restricted Party, if any, after the
date hereof.

 

(h) During the Voting Period, the Restricted Party agrees to provide to Parent,
the Company and their respective Representatives any information regarding the
Restricted Party or the Units that is reasonably requested by Parent, the
Company or their respective Representatives and required in order for the
Company to comply with Sections 5.10 and 5.11 of the Merger Agreement. The
Restricted Party agrees to be bound by Section 11.15 of the Merger Agreement as
if it were a party thereto. To the extent required by applicable Law, the
Restricted Party hereby authorizes the Company and Parent to publish and
disclose in any announcement or disclosure required by the SEC, Nasdaq or the
Registration Statement (including all documents and schedules filed with the SEC
in connection with the foregoing), the Restricted Party’s identity and ownership
of the Units and the nature of the Restricted Party’s commitments and agreements
under this Agreement, the Merger Agreement and any other Transaction Documents;
provided that such disclosure is made in compliance with the provisions of the
Merger Agreement, including, without limitation, Sections 5.3, 5.10, 5.11 and
11.15 thereof. 

 

6. Remedies. The period of time applicable to any covenant in this Agreement for
the Restricted Party shall be extended by the duration of any breach or
violation by the Restricted Party of such covenant. The expiration of the
Restricted Period will not relieve the Restricted Party of any obligation or
liability arising from any breach by the Restricted Party of this Agreement
during the Restricted Period. The Restricted Party acknowledges and agrees that
the covenants contained in this Agreement are reasonable and necessary to
protect the business and interests of the Covered Parties and their Affiliates
and that any breach of these covenants would cause substantial irreparable
injury. Accordingly, the Restricted Party agrees that a remedy at law for any
breach of the foregoing covenants would be inadequate and that the Covered
Parties and their Affiliates, in addition to any other remedies available, shall
be entitled to obtain preliminary and permanent injunctive relief to secure
specific performance of such covenants and to prevent a breach or contemplated
breach of such covenants without the necessity of proving actual damage or
posting a bond or other security. The Restricted Party will be responsible for
any breach or violation of this Agreement by its Representatives. In the event
of any Action under this Agreement between the Restricted Party and a Covered
Party, the non-prevailing party in such Action will pay its own expenses and the
reasonable out-of-pocket expenses, including reasonable attorneys’ fees and
costs, incurred by the other party.

 

 6 

 



 

7. Severability. Each provision of this Agreement is separable from every other
provision of this Agreement. If any provision of this Agreement is found or held
to be invalid, illegal or unenforceable, in whole or in part, by a court of
competent jurisdiction, then (i) such provision will be deemed amended to
conform to applicable laws so as to be valid, legal and enforceable to the
fullest possible extent, (ii) the invalidity, illegality or unenforceability of
such provision will not affect the validity, legality or enforceability of such
provision under any other circumstances or in any other jurisdiction, and (iii)
the invalidity, illegality or unenforceability of such provision will not affect
the validity, legality or enforceability of the remainder of such provision or
the validity, legality or enforceability of any other provision of this
Agreement. Without limiting the foregoing, if any covenant of the Restricted
Party in this Agreement is held to be unreasonable, arbitrary, or against public
policy, such covenant shall be considered to be divisible with respect to scope,
time and geographic area, and such lesser scope, time or geographic area, or all
of them, as a court of competent jurisdiction may determine to be reasonable,
not arbitrary, and not against public policy, shall be effective, binding and
enforceable against the Restricted Party. The Restricted Party agrees that the
covenants set forth in this Agreement shall be deemed to be a series of separate
covenants for each month within the applicable Restricted Period and separate
covenants for each country within the world.

 

8. Governing Law; Submission to Jurisdiction; Waiver of Jury. Section 11.6 and
Section 11.7 of the Merger Agreement are incorporated herein by reference,
mutatis mutandis.

 

9. Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. Any extension or waiver in favor of the Restricted Party of any
provision hereto shall be valid only if set forth in an instrument in writing
signed by Parent and the Company; and provided, that any such waiver shall not
be applicable or have any effect except in the specific instance in which it is
given.

 

10. Headings; Interpretation; Counterparts. The provisions of Sections 10.3 and
11.4 of the Merger Agreement are hereby incorporated herein by reference,
mutatis mutandis. For purposes of Section 4 of this Agreement, under no
circumstances shall any “portfolio company” (as such term is customarily used in
the private equity industry) of any fund affiliated with the Restricted Party be
considered a “Representative” of the Restricted Party or any of its
Representatives so long as they do not receive any Confidential Information and
the Restricted Party and its other Representatives do not use Confidential
Information on their behalf.

 

11. Waiver Against Trust. The provisions of Section 9.2 of the Merger Agreement
are hereby incorporated herein by reference, mutatis mutandis, with any
reference to the Company thereunder instead referring to the Restricted Party
and any reference to the “Agreement” thereunder instead referring to this
Agreement.

 



 7 

 

 

12. Successors and Assigns; Third Party Beneficiaries. This Agreement will be
binding upon the Restricted Party and its successors and permitted assigns, and
will inure to the benefit of the Covered Parties and their respective successors
and permitted assigns. The Restricted Party agrees that its obligations under
this Agreement are personal and will not be assigned or delegated by the
Restricted Party without the consent of the Parent and the Company. The Covered
Parties may not assign or delegate their rights or obligations under this
Agreement without the prior written consent of the Restricted Party (provided,
that the Restricted Party will not unreasonably withhold, delay or condition its
consent to an assignment of all of the Parent’s or the Company’s rights under
this Agreement to any Person which acquires, in one or more transactions, at
least a majority of the equity securities (whether by equity sale, merger or
otherwise) of the Parent or the Company or all or substantially all of the
assets of the Parent and its Subsidiaries or the Company and its Subsidiaries,
in either case, taken as a whole). Any purported assignment or delegation in
violation hereof shall be null and void ab initio. Each of the Covered Parties
are express third party beneficiaries of this Agreement and will be considered
parties under and for purposes of this Agreement.

 

13. Amendments. This Agreement may only be amended or modified by an instrument
in writing signed by each of the Restricted Party, Parent and the Company.

 

14. Effectiveness.

 

(a) Section 5 of this Agreement shall become effective as of the date hereof.
Section 5 of this Agreement shall automatically terminate (without the
requirement of any action by any party hereto) and be of no further force or
effect upon the earliest to occur of (i) the Closing and (ii) the date of the
termination of the Merger Agreement prior to the Closing.

 

(b) Except as set forth in Section 14(a), this Agreement shall become effective
at the Closing. In the event of a termination of the Merger Agreement prior to
the Closing, this Agreement shall automatically terminate (without the
requirement of any action by any party hereto) and be of no further force or
effect.

 

[Remainder of page intentionally left blank]

 

 8 

 

 

In Witness Whereof, the Restricted Party has duly executed and delivered this
Agreement as of the date first above written.

 



  CC Payment Holdings, L.L.C.         By: /s/ D.T. Ignacio Jayanti   Name: D.T.
Ignacio Jayanti   Title: Managing Partner



 



  Number and Type of Units:       75,051.34925 Class A-1 Units

 

 

 

 



[Signature Page to Company Sponsor Support Agreement]



 

 



 

 

